DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plural first post portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim. In line 2, ‘one or more layers, each having plural post 
Claim 7 recites ‘the gaps defined by each layer are sized substantially to match the post portions inserted into the gaps’; however, the gaps are only defined by an additional layer, where only the plural first post portions are claimed to be inserted into said gaps. Examiner will interpret limitation as ‘the gaps defined by the additional layer are sized substantially to match the plural first post portions inserted into the gaps’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 3 and 22, Applicant recites ‘the one or more layers are plural layers forming the carrier’, however the plural layers are inherently recited by the recitation of one or more layers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engquist et al. (EP 1865587; IDS).
In claim 1, Engquist discloses (Fig. 1-5) a carrier (10) for an electric motor ([0001]), the carrier (10) comprising: one or more layers (20), each having plural first post portions (22) and being formed as a single piece (illustrated in Fig. 3); an additional layer (12) having plural second post portions (14) formed as a single piece (illustrated in Fig. 3), the additional layer (12) defining gaps (circumferential gaps between respective elements 14) between the plural second post portions (14); the plural first post portions (22) being inserted into the gaps between the plural second post portions (14) to form plural posts (14, 22) in combination with the plural second post portions (14).
In claim 2, Engquist discloses wherein the additional layer (12) comprises L-shaped portions (formed by 14 and 17), the plural second post portions (14) being formed as upright portions (in the circumferential direction) of the L-shaped portions (14, 17), the gaps between the plural second post portions (14) being defined by the L-shaped portions (14, 17).

In claim 4, Engquist discloses in which one of the one or more layers is a base layer having plural base post portions, which are the plurality first post portions, formed as a single piece.
In claim 7, Engquist discloses wherein the gaps defined by each layer (12, 20) are sized substantially to match the plural first post portions (22) inserted into the gaps.
In claim 22, Engquist discloses wherein the one or more layers are plural layers (12, 20) forming the carrier (10).
In claim 23, Engquist discloses wherein the one or more layers (20) each comprises a backiron (tubular portion) and the plural first post portions (22) extend therefrom.
In claim 24, Engquist discloses wherein the additional layer (12) comprises a backiron (tubular portion of 12) and the plural second post portions (14) extend therefrom.
Claim(s) 11 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (JP 2015228780; IDS; English Machine Translation Attached).
In claim 11, Nakahara discloses (Fig. 10-12) a carrier (6) for an electric machine ([0002]), the carrier (6) comprising: a first layer (4), plural first posts (41) extending from the first layer (4), the first layer (4) defining gaps (circumferential spaces between respective element 41) through the first layer (4) adjacent to the plural first posts (41); and one or more inserts (3) having plural insert posts (31) formed as a single piece and configured to be inserted through the gaps to combine with the plural first posts (41) to widen the plural first posts (41).
In claim 26, Nakahara discloses wherein the first layer (4) comprises a backiron (outer radial portion of 4) and the plural first posts (41) extend therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Engquist et al. (EP 1865587; IDS) in view of Tolpadi et al. (US 2014/0070640).
In claim 5, Engquist teaches the carrier of claim 1, with the exception of spacers arranged between the layers.
However, Tolpadi teaches (Fig. 4-12) a carrier (100) wherein spacers (106) are arranged between layers (104), so as to provide coolant to flow through the layers and transfer out heat generated by the carrier ([0002]).
Therefore in view of Tolpadi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the carrier of Engquist to have spacers arranged between the layers, in order to provide coolant to flow through the layers and transfer out heat generated by the carrier (Tolpadi; [0002]).

However, Tolpadi teaches (Fig. 4-12) a carrier (100) wherein layers (104) are shaped to form spaces (122) between adjacent layers (104) when assembled.
Therefore in view of Tolpadi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the carrier of Engquist to have layers being shaped to form spaces between adjacent layers when assembled, in order to provide coolant to flow through the layers and transfer out heat generated by the carrier (Tolpadi; [0002]).
	
Allowable Subject Matter
Claims 13-15 and 29 are allowed.
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent/dependent claim(s) with the allowable feature being:
Claim 13: “A carrier for an electric machine, the carrier comprising: a first layer, plural first posts extending from the first layer, the first layer defining first gaps through the first layer adjacent to the plural first posts and defining second gaps through the first layer intermediate between successive posts of the plural first posts; one or more first inserts having first insert posts configured to be inserted through the first gaps to combine with the plural first posts to widen the plural first posts; and one or more second inserts having second insert posts configured to be inserted through the second gaps to 
Claim 27: “The carrier of claim 26, wherein the gaps are formed in the backiron.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 13-15 and 29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calley et al. (US 8952590) teaches an electrical machine having laminated materials having inserts disposed in gaps formed between posts.
Dyer et al. (US 8749108) teaches a stator having a lamination stack coupled to a tooth, wherein the stacks have trenches to retain the teeth, and an air gap between the stator and rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832